DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 Line 6: The recitation “2thrust” is a typo as shown between the claims filed on 03/21/2022 (listed as currently amended) and the claims filed on 08/26/2022 (listed as previously presented). It appears that an entire line of text was accidently deleted, and that this was unintended based on the status of Claim 13. Accordingly, the recitation should be amended to --assembly extends continuously about the screw shaft from a first end opposite the thrust--. In the interest of compact prosecution, for the purpose of this Office Action, the claim will be interpreted as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 13, 15-16, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyraud et al. (US 2017/0089436).
Regarding Claim 1, Eyraud discloses a linear actuator system (see Title) comprising: 
An actuator housing (12) extending along a longitudinal axis (X). 
A motor assembly (16) including a stator (20) coupled to the actuator housing (see Fig. 2) and a rotor (22) extending within the actuator housing (see Fig. 2). 
A screw shaft (40) extending within the rotor (see Fig. 2), along the longitudinal axis (see Fig. 2). 
A nut assembly (60) engaged with the screw shaft (see Fig. 2).
A thrust tube (14) extending from a proximal end directly coupled with the nut assembly (see Fig. 2, showing a direct snap type connection) to a distal end disposed at least partially outside the housing (see Fig. 2, showing the left side of the thrust tube as the figure is oriented is located at least partially outside of the housing).
Wherein the nut assembly is configured to convert rotational motion of the rotor about the longitudinal axis to linear motion of the thrust tube along the longitudinal axis (see [0045]).
Wherein the nut assembly extends continuously from a first end opposite the thrust tube to a second end abutting the proximal end of the thrust tube (see Fig. 2, showing the nut extends continuously between the two ends, and that the second end, which is the left side of the nut as the figure is oriented abuts the proximal end, right side, of the thrust tube as the figure is oriented), and further comprising a mechanical coupling defined on the second end (see Fig. 2 showing a snap fit type connection based on the shape of the coupling), in direct physical engagement with the proximal end of the thrust tube (see Fig. 2).
Regarding Claim 2, Eyraud further discloses the linear actuator system of claim 1, wherein the nut assembly is directly engaged with the proximal end of the thrust tube (see Fig. 2) and adapted for driving the distal end of the thrust tube between a first retracted position proximate the actuator housing to a second extended position spaced from the actuator housing (see Fig. 2, showing thrust tube in a first retracted position and that this places the distal end of the thrust tube near the housing, and noting that based on the structure of the linear actuator as the screw drives the nut and thrust tube, such motion will be in the leftward direction which causes the distal end of the thrust tube to move away from the housing, and is accordingly spaced from it), absent additional housing or bearing structure intervening between the nut assembly and the proximal end of the thrust tube (see Fig. 2, showing that the proximal end of the thrust tube directly abuts the nut assembly, and accordingly no additional housing or bearing structure intervenes between the two components).
	Regarding Claim 4, Eyraud further discloses the linear actuator system of claim 1, wherein the mechanical coupling comprises a threaded coupling, press fit or interference fitting (see Fig. 2, showing an interference fit in the form of a snap fit, and accordingly the alternative list of recitations is considered met) on the second end of the nut assembly and adapted to engage the proximal end of the thrust tube (see Fig. 2) within a common outer diameter of the thrust tube and nut assembly (see Fig. 2, showing that the thrust tube and the nut assembly have the same outer diameter).
Regarding Claim 5, Eyraud further discloses the linear actuator system of claim 1, wherein the nut assembly comprises a roller nut (see [0042], disclosing that the Fig. 2 embodiment is a planetary roller screw type, and accordingly the nut assembly is a roller nut; see also Fig. 2) engaged about a threaded portion of the screw shaft and extending continuously from a first end opposite the thrust tube to a second end abutting the thrust tube (see Fig. 2), and further comprising a mechanical coupling on the second end of the roller nut (see Fig. 2, showing a mechanical snap connection), in direct physical engagement with the proximal end of the thrust tube (see Fig. 2, showing that the right proximal side of the thrust tube directly abuts against the left second end of the roller nut).
Regarding Claim 9, Eyraud further discloses the linear actuator system of claim 1, wherein the stator is coupled to an inner surface of the actuator housing (see Fig. 2) and the rotor is disposed about the screw shaft and nut assembly (see Fig. 2), with the thrust tube disposed radially inward of an annular region defined between an outer diameter of the nut assembly and an inner surface of the rotor (see Fig. 2).
Regarding Claim 13, Eyraud discloses a method comprising: 
Operating a motor (16) (see [0042], disclosing that the second embodiment operates in the same manner as the first, and uses the same reference numbers for identical elements; see [0026], disclosing that the motor drives the movement of the linear actuator) having a stator (20) and a rotor (22) disposed about a screw shaft (40) (see Fig. 2), wherein the rotor rotates about a longitudinal axis (X) (see Fig. 2).
Driving a thrust tube (14) along the longitudinal axis (see Fig. 2; see also [0042]), wherein the thrust tube is directly coupled to a nut assembly (60) in threaded engagement with the screw shaft (see Fig. 2, showing a snap-fit connection between the thrust tube and the nut assembly, and that the nut assembly is threadably engaged with the screw shaft), and wherein the nut assembly extends continuously about the screw shaft from a first end opposite the thrust tube to a second end abutting the thrust tube (see Fig. 2), absent additional housing or bearing structures intervening therebetween (see Fig. 2, showing direct abutment between the thrust tube and the nut assembly, and accordingly no intervening structure).
Loading the thrust tube (see [0013], disclosing that the mounting the linear actuator and that the actuator has a loading capacity; see also [0026], disclosing using the motor to move the thrust tube, which would accordingly apply a load to the thrust tube to cause it to move), wherein the thrust tube extends from a proximal end in direct physical engagement with the second end of the nut assembly (see Fig. 2, showing the right side of the thrust tube as the figure is oriented) to a distal end subject to the loading (see Fig. 2, showing that the left side of the thrust tube would be moved along with the rest of the thrust tube as the motor is operated to drive the thrust tube leftward as the figure is oriented, further, the distal end of the rod in the type of actuator shown is the side that is coupled to an external object to be pressed against), opposite the proximal end (see Fig. 2).
Providing rotational stability to the thrust tube (see Fig. 2, showing that the left side of the housing abuts against the outer diameter of the thrust tube, which would prevent the thrust tube from moving radially, and accordingly rotational stability is provided to the thrust tube), wherein the thrust tube is supported with a bushing or bearing proximate the distal end (Note: “bushing” is defined as “a usually removable cylindrical lining for an opening, as of a mechanical part, used to limit the size of the opening, resist abrasion, or serve as a guide”; see Fig. 2, showing an unnumbered component located toward the distal end of the thrust tube and housing, and that is located radially between the housing and the thrust tube, and that is used to limit the size of the opening and serves as a guide, therefore meeting the definition of a bushing).
Regarding Claim 15, Eyraud further discloses the method of claim 13, wherein the direct physical engagement comprises a threaded coupling, press fit or interference fitting (see Fig. 2, showing an interference fit in the form of a snap-fit) defined on the second end of the nut assembly (see Fig. 2), engaging a complementary fitting on the proximal end of the thrust tube (see Fig. 2).
	Regarding Claim 16, Eyraud further discloses the method of claim 13, wherein loading the thrust tube comprises a threaded coupling, press fit or interference fitting (see Fig. 2, showing an interference fit in the form of a snap-fit) on the second end of the nut assembly receiving the complementary fitting on the proximal end of the thrust tube within an outer diameter of the nut assembly (see Fig. 2, note that attachment of the nut to the thrust tube would constitute loading the thrust tube, since this connects the thrust tube to the motor).
Regarding Claim 21, Eyraud discloses an apparatus comprising: 
A stator (20) coupled to an actuator housing (12) (see Fig. 2). 
A rotor (22) disposed within the actuator housing (see Fig. 2), proximate the stator (see Fig. 2). 
A screw shaft (40) disposed within the rotor (see Fig. 2, showing the screw shaft radially within the rotor), extending along an axis (X) of the actuator housing (see Fig. 2). 
A nut assembly (60) engaged about a threaded portion of the screw shaft (see Fig. 2; see also [0033]).
A thrust tube (14) coupled with the nut assembly (see Fig. 2), the thrust tube extending continuously along the axis from a proximal end to a distal end (see Fig. 2, showing a continuous extent from the left distal end to the right proximal end).
A mechanical fitting that defines a direct physical engagement between the proximal end of the thrust tube and the nut assembly (see Fig. 2, showing that the mechanical fitting is a snap fit connection between the nut assembly and the proximal end of the thrust tube), wherein the mechanical fitting is configured to engage a complementary fitting on the proximal end of the thrust tube within an outer diameter of the nut assembly (see Fig. 2), absent additional load bearing components intervening therebetween (see Fig. 2, showing direct abutment between the nut assembly the thrust tube, and accordingly there is no additional load bearing components between the two).
Regarding Claim 22, Eyraud further discloses the apparatus of claim 21, wherein the mechanical fitting comprises a threaded coupling, press fit or interference fitting configured to accept the complementary fitting on the proximal end of the thrust tube within the outer diameter of the nut assembly (see Fig. 2, showing interference fitting in the form of a snap-fit connection), absent additional housing or bearing structure intervening in an annular region defined between the outer diameter of the nut assembly and an inner surface of the rotor (see Fig. 2, showing no additional housing or bearing structural radially between the nut assembly and the rotor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436) in view of Rosengren et al. (US 2017/0321795) (“Rosengren 1”).
	Regarding Claim 6, Eyraud does not disclose a cooling structure for the linear actuator system of claim 1.
However, Rosengren 1 teaches a linear actuator system (see Title) having a cooling loop (26) at least partially embedded, or seated within the actuator housing (see Fig. 3, showing the cooling loop seated in housing portion 46), with a thermally conductive material (the Examiner notes all materials have some degree of thermally conductivity, even if the conductivity is low) disposed at least partially about the cooling loop to conduct heat from the actuator housing (see [0041] and [0045] disclosing cooling fluid for cooling the actuator housing).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a cooling system to the actuator would provide numerous benefits, such as increasing the useful like of electronic components that could prematurely wear due to being run at excessive heat levels, and that providing a cooling system would allow the actuator to be used in “high-speed, high repletion-rate applications, and where heat must be continuously dissipated from the motor drive and other actuator system components (see Rosengren 1 [0006]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in Eyraud with a modular cooling system as disclosed in Rosengren to increase the useful life of the linear actuator system and as well to allow the actuator to be used in high-speed and high-repetition environments, thereby increasing the utility of the linear actuator system.
Regarding Claim 7, the Combination further suggests the linear actuator system of claim 6, wherein the cooling loop comprises a conduit (Rosengren 1, element 26) for fluid flow (see Rosengren 1 [0045]) and further comprising a recessed feature (see Rosengren 1 Fig. 3, showing a recessed feature that accepts the conduit into a portion of housing section 46) defined along a selected side of the actuator housing to accept the conduit and thermally conductive material (see Rosengren 1 Fig. 3; see also Rosengren 1 [0042]).
Regarding Claim 8, the Combination further suggests the linear actuator system of claim 1, further comprising a cooling channel formed or machined into a major body portion of the actuator housing (see Rosengren 1  Fig. 3, showing a cooling channel that holds the cooling loop 26 in housing section 46), wherein a cooling loop (Rosengren 1, element 26) extends along the channel from a first end in a proximal portion of the actuator housing toward a distal portion of the actuator housing and back to a second end in the proximal portion, adjacent the first end (see Rosengren 1 Fig. 6, showing that the cooling loop is “U” shaped, and accordingly meets this claim limitation).
Regarding Claim 18, Eyraud does not disclose a cooling structure for the linear actuator system of the method of claim 13.
However, Rosengren 1 teaches a method for a linear actuator system (see Title) for dissipating heat with a cooling loop (26) at least partially embedded, or seated within a housing (16, 46) extending about the stator and rotor disposed about the screw shaft (see Fig. 3, showing that the cooling loop is embedded in housing portion 46), with a thermally conductive material (the Examiner notes all materials have some degree of thermally conductivity, even if the conductivity is low) at least partially disposed about the cooling loop conducting the heat from the housing to the cooling loop (see [0041] and [0045] disclosing cooling fluid for cooling the actuator housing).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a cooling system to the actuator would provide numerous benefits, such as increasing the useful like of electronic components that could prematurely wear due to being run at excessive heat levels, and that providing a cooling system would allow the actuator to be used in “high-speed, high repletion-rate applications, and where heat must be continuously dissipated from the motor drive and other actuator system components (see Rosengren 1 [0006]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in Eyraud with a modular cooling system as disclosed in Rosengren to increase the useful life of the linear actuator system and as well to allow the actuator to be used in high-speed and high-repetition environments, thereby increasing the utility of the linear actuator system.
Regarding Claim 23, Eyraud does not disclose a cooling structure for the apparatus of claim 21.
However, Rosengren 1 teaches an apparatus in the form of a linear actuator (see Title) having a cooling loop (26) at least partially embedded, or seated within a recessed feature defined in a major body portion of the actuator housing (see Fig. 3, showing the cooling loop embedded in housing portion 46), with a thermally conductive material (the Examiner notes all materials have some degree of thermally conductivity, even if the conductivity is low) disposed at least partially about the cooling loop to conduct heat from the actuator housing (see [0041] and [0045] disclosing cooling fluid for cooling the actuator housing).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a cooling system to the actuator would provide numerous benefits, such as increasing the useful like of electronic components that could prematurely wear due to being run at excessive heat levels, and that providing a cooling system would allow the actuator to be used in “high-speed, high repletion-rate applications, and where heat must be continuously dissipated from the motor drive and other actuator system components (see Rosengren 1 [0006]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in Eyraud with a modular cooling system as disclosed in Rosengren to increase the useful life of the linear actuator system and as well to allow the actuator to be used in high-speed and high-repetition environments, thereby increasing the utility of the linear actuator system.

Claims 10-11, 19-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436) in view of Park (US 8,904,890).
Regarding Claim 10, Eyraud does not disclose an encoder nor controller for the linear actuator system of claim 1.
	However, Park, which is directed to a similar linear actuator (see Fig. 2) having an encoder (90) and controller (see Col. 6 Lines 47-53, teaching that the encoder can be a control device, and accordingly teaches a controller), and an adapter (63) rotationally coupled with a threaded portion of a screw shaft (31) and extending along a longitudinal axis (see Fig. 6) to an operable coupling with a controller at a proximal end of the actuator housing, opposite a thrust tube (35) (see Figs. 1 and 6, showing that the adapter connects the screw shaft to the controller in the form of the encoder, with the controller being located opposite from the thrust tube), wherein the controller comprises a resolver or encoder configured to determine a rotational position of the screw shaft via the operative coupling with the adapter (see Col. 6 Lines 47-53).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated providing an encoder and controller to the linear actuator would be essentially for precising controlling the linear actuator to allow it to performs useful work, and that coupling the encoder to the screw shaft using an adapter would allow the encoder and controller to directly measure the rotational position of the screw shaft, and further that providing the encoder and controller at a proximal end of the linear actuator system, based on the location of the connectors also being at the proximal end of the linear actuator system, would reduce the length of wiring required to connect the encoder with an external power source, thereby reducing the cost associated with providing wiring.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in Eyraud with the encoder and adapter taught in Park to couple the encoder to the screw shaft, thereby allowing for direct measurement of the rotational position of the screw shaft to improve the precision in operating the linear actuator system.
Regarding Claim 11, Eyraud does not disclose a braking system for the linear actuator system of claim 10.
However, Park further teaches a braking assembly (60) disposed about the adapter (see Fig. 6, showing the braking assembly radially outward of the adapter) between the threaded portion of the screw shaft and controller (see Figs. 1 and 6, showing the brake axially between the threaded portion and the encoder/controller), wherein the braking assembly is configured to brake rotation of the screw shaft responsive to feedback from the resolver or encoder (see Col. 5 Lines 66-67, teaching that the brake is engaged selective by an electrical signal; see Col. 6 Lines 47-53 disclosing that the encoder is a control device for controlling rotation of the motor, and accordingly would also be capable of controlling the brake).
One having ordinary skill in the art before the effective fling date of the claimed invention would have readily appreciated that providing the linear actuator system with a braking assembly would improve control and safety of operating the linear actuator system, such as by limiting the travel distance of the thrust tube, and by holding the thrust tube at a fixed length even if an external load is applied to the linear actuator assembly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in Eyraud with the braking assembly taught in Park to improve control of the linear actuator system by selectively limiting rotation of the screw shaft.
	Regarding Claim 19, Eyraud does not disclose an encoder nor controller for the the method of claim 13.
	However, Park, which is directed to a similar linear actuator (see Fig. 2), teaches determining a rotation position of the screw shaft with a controller comprising a resolver or encoder (see Col. 6 Lines 47-53, teaching that the encoder 90 can be a control device, and accordingly teaches a controller and that can determine the position of the screw shaft), wherein the resolver or encoder is operably coupled (see Figs. 1 and 6) with an adapter (63) extending along the longitudinal axis (see Fig. 6) from an operational coupling with the resolver or encoder to a rotational coupling with a threaded portion of the screw shaft (see Figs. 1 and 6).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing an encoder and controller to the linear actuator would be essentially for precising controlling the linear actuator to allow it to performs useful work, and that coupling the encoder to the screw shaft using an adapter would allow the encoder and controller to directly measure the rotational position of the screw shaft, and further that providing the encoder and controller at a proximal end of the linear actuator system, based on the location of the connectors also being at the proximal end of the linear actuator system, would reduce the length of wiring required to connect the encoder with an external power source, thereby reducing the cost associated with providing wiring.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in the method of Eyraud with the encoder and adapter taught in Park to couple the encoder to the screw shaft, thereby allowing for direct measurement of the rotational position of the screw shaft to improve the precision in operating the linear actuator system.
Regarding Claim 20, Eyraud does not disclose a braking system for the linear actuator system of the method of claim 19.
However, Park further teaches a braking assembly (60) disposed about the adapter (see Fig. 6, showing the braking assembly radially outward of the adapter) between the threaded portion of the screw shaft and controller (see Figs. 1 and 6, showing the brake axially between the threaded portion and the encoder/controller), wherein the braking assembly is configured to brake rotation of the screw shaft responsive to feedback from the controller (see Col. 5 Lines 66-67, teaching that the brake is engaged selective by an electrical signal; see Col. 6 Lines 47-53 disclosing that the encoder is a control device for controlling rotation of the motor, and accordingly would also be capable of controlling the brake).
One having ordinary skill in the art before the effective fling date of the claimed invention would have readily appreciated that providing the linear actuator system with a braking assembly would improve control and safety of operating the linear actuator system, such as by limiting the travel distance of the thrust tube, and by holding the thrust tube at a fixed length even if an external load is applied to the linear actuator assembly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator system disclosed in the method of Eyraud with the braking assembly taught in Park to improve control of the linear actuator system by selectively limiting rotation of the screw shaft.
Regarding Claim 24, Eyraud does not disclose an encoder nor controller for the apparatus of claim 21.
	However, Park, which is directed to a similar linear actuator (see Fig. 2) having an encoder (90) and controller (see Col. 6 Lines 47-53, teaching that the encoder can be a control device, and accordingly teaches a controller), and an adapter (63) rotationally coupled with a threaded portion of a screw shaft (31) and extending along an axis (see Fig. 6) to an operational coupling with an encoder (see Figs. 1 and 6), wherein the controller comprises a resolver or encoder configured to determine a rotational position of the screw shaft via the operative coupling with the adapter (see Col. 6 Lines 47-53).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing an encoder and controller to the linear actuator would be essentially for precising controlling the linear actuator to allow it to performs useful work, and that coupling the encoder to the screw shaft using an adapter would allow the encoder and controller to directly measure the rotational position of the screw shaft, and further that providing the encoder and controller at a proximal end of the linear actuator system, based on the location of the connectors also being at the proximal end of the linear actuator system, would reduce the length of wiring required to connect the encoder with an external power source, thereby reducing the cost associated with providing wiring.
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus disclosed in Eyraud with the encoder and adapter taught in Park to couple the encoder to the screw shaft, thereby allowing for direct measurement of the rotational position of the screw shaft to improve the precision in operating the linear actuator system.
Regarding Claim 25, Eyraud does not disclose a braking system for the apparatus of claim 24.
However, Park further teaches a braking assembly (60) arranged along the adapter (see Fig. 6, showing the braking assembly radially outward of the adapter) with a feedback device (71) mounted to the braking assembly using a pilot feature (76) wherein the braking assembly is configured to brake rotation of the screw shaft responsive to operation of the feedback device (see Col. 6 Lines 30-34, disclosing that the feedback device generates a magnetic field to engage and disengage the brake; see Figs. 1 and 6 showing that the brake is coupled to the screw shaft, and accordingly activating the brake will brake the rotation of the screw shaft).
One having ordinary skill in the art before the effective fling date of the claimed invention would have readily appreciated that providing the linear actuator system with a braking assembly would improve control and safety of operating the linear actuator system, such as by limiting the travel distance of the thrust tube, and by holding the thrust tube at a fixed length even if an external load is applied to the linear actuator assembly.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus disclosed in Eyraud with the braking assembly taught in Park to improve control of the linear actuator system by selectively limiting rotation of the screw shaft.

Claims 10-11, 19-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436) in view of Rosengren et al. (US 9,334,936) (“Rosengren 2”).
Regarding Claim 12, Eyraud further discloses the linear actuator system of claim 1, further comprising a bushing or bearing disposed about the thrust tube proximate the distal end (Note: “bushing” is defined as “a usually removable cylindrical lining for an opening, as of a mechanical part, used to limit the size of the opening, resist abrasion, or serve as a guide”; see Fig. 2, showing an unnumbered component located toward the distal end of the thrust tube and housing, and that is located radially between the housing and the thrust tube, and that is used to limit the size of the opening and serves as a guide, therefore meeting the definition of a bushing), but does not disclose that the bushing is keyed. 
However, Rosengren 2, which is directed to a similar linear actuator system (see Fig. 1), teaches providing a bushing (133) at the distal end (104) of the actuator housing (102) to support the thrust tube (122), wherein the bushing or bearing is keyed a flat or perimeter contour feature adapted to prevent rotation of the thrust tube in linear motion along the longitudinal axis (see Col. 6 Line 65 – Col. 7 Line 2, teaching that the thrust tube and the bushing can have an anti-rotation feature such as a hexagonal shape).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that providing a keyed anti-rotation feature between the bushing and the thrust tube would improve linear motion of the linear actuator by preventing unintended relative rotation between the housing and the thrust tube, and further that rotational shear stress on an end connector that couples the thrust tube to an external component could be reduced by preventing relative rotation of the external component and the thrust tube by ensuring only linear movement of the thrust tube, thereby increasing the useful life of the overall linear actuator and reducing the need for a more robust connector between the external component and the thrust tube.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator disclosed in Eyraud with a keyed bushing and thrust tube as taught in Rosengren 2 to improve movement of the linear actuator by isolating movement of the thrust tube to be purely linear, and to reduce shear stress on a connector used to connect the thrust tube to an external component, thereby increasing the useful life of the linear actuator.
Regarding Claim 17, Eyraud does not disclose that the bushing of the linear actuator disclosed in the method of Claim 13 is keyed to prevent rotation. 
However, Rosengren 2, which is directed to a similar linear actuator system (see Fig. 1), teaches providing rotational stability using a bushing (133) at a distal end (104) of an actuator housing (102) to support a thrust tube (122), wherein the bushing or bearing is keyed to prevent rotation of the thrust tube when driven along the longitudinal axis (see Col. 6 Line 65 – Col. 7 Line 2, teaching that the thrust tube and the bushing can have an anti-rotation feature such as a hexagonal shape, which would prevent the thrust tube from rotating as it move linearly along the longitudinal axis).
Wherein the thrust tube comprises at least one flat or perimeter contour feature adapted to prevent the rotation when engaged with a complementary flat or perimeter contour feature in the bushing or bearing (see Col. 6 Line 65 – Col. 7 Line 2, teaching that the thrust tube and the bushing can have an anti-rotation feature such as a flat feature such as a hexagonal shape, which would prevent the thrust tube from rotating as it moves linearly along the longitudinal axis).
One having ordinary skill in the art before the effective filing date of the claimed invention, would have readily appreciated that providing a keyed anti-rotation feature between the bushing and the thrust tube would improve linear motion of the linear actuator by preventing unintended relative rotation between the housing and the thrust tube, and further that rotational shear stress on an end connector that couples the thrust tube to an external component could be reduced by preventing relative rotation of the external component and the thrust tube by ensuring only linear movement of the thrust tube, thereby increasing the useful life of the overall linear actuator and reducing the need for a more robust connector between the external component and the thrust tube.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the linear actuator disclosed in the method of Eyraud with a keyed bushing and thrust tube as taught in Rosengren 2 to improve movement of the linear actuator by isolating movement of the thrust tube to be purely linear, and to reduce shear stress on a connector used to connect the thrust tube to an external component, thereby increasing the useful life of the linear actuator.

Response to 37 CFR 1.132 Declaration
The declaration under 37 CFR 1.132 filed 03/21/2022 is moot in light of the new grounds of rejection. In particular, claims 4, 15-16 and 22 are currently rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al. (US 2017/0089436) in view of Rosengren 1 (US 2017/0321795). 
Further, the Hochhalter (US 7,939,979) reference that Applicant has argued is not combinable with Rosengren 1, no longer serves as a basis for any of the claim rejections in the present Office Action, nor is Rosengren 1 being used as a primary reference that is modified.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658